DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2021 has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 7-9, 14, 16 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 8, 12, 15 and 19 of U.S. Patent No. 11,160,120 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claims 1, 8 and 15 of the current application include broader limitations of the independent claims 1, 8 and 15 of the U.S. Patent No 11,160,120 B2.
The limitation of claim 2 of the current application can be read on limitations of claim 1 of the U.S. Patent No. 11,160,120 B2.
The limitation of claim 7 of the current application can be read on limitations of claim 4 of the U.S. Patent No. 11,160,120 B2.
The limitation of claim 9 of the current application can be read on limitations of claim 8 of the U.S. Patent No. 11,160,120 B2.
The limitation of claim 14 of the current application can be read on limitations of claim 12 of the U.S. Patent No. 11,160,120 B2.
The limitation of claim 16 of the current application can be read on limitations of claim 15 of the U.S. Patent No. 11,160,120 B2.
The limitation of claim 20 of the current application can be read on limitations of claim 19 of the U.S. Patent No. 11,160,120 B2.
Nonetheless, claims 1, 2, 7-9, 14, 16 and 20 of the present application made the claim a broader version of claims 1, 4, 8, 12, 15 and 19 of U.S. Patent No. 11,160,120 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims 1, 2, 7-9, 14, 16 and 20 are not patentably distinct from claim 1, 4, 8, 12, 15 and 19 of U.S. Patent No. 11,160,120 B2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al (US Pat Pub. No. 2017/0026886).

Regarding claim 1, Cui et al discloses a method, comprising: receiving, by a device and during release from a network, information associated with attaching to the network, wherein the information is received based on the device being authenticated (paragraph 40 discloses continue attachment to the existing network); determining, by the device and based on a signal from the network, whether the network is a same network that provided the information (paragraph 40 discloses continue attachment to the existing network, so it is inherent that connection to the same network); determining, by the device and based on determining that the network is the same network that provided the information, whether a strength of the signal satisfies a threshold (paragraph 43 discloses determining that signal strength is greater than threshold); attaching, by the device and based on the strength of the signal satisfying the threshold, to the network; and providing, by the device and based on attaching, data to the network (paragraph 40 and 43 discloses attachment to the existing network based on signal strength threshold).
Regarding claim 2, Cui et al the information is received based on re-attaching to the network (paragraph 40 discloses continue attachment to the existing network).
Regarding claim 3, Cui et al the device is in an idle state before receiving the signal from the network, and wherein the device includes the data for transmission to the network before receiving the signal from the network (paragraph 35).
Regarding claim 4, Cui et al the network is a radio access network, and wherein the data is provided to the network via a random access channel of the network (abstract).
Regarding claim 5, Cui et al the data is first data, the signal is a first signal, and the threshold is a first threshold, and wherein the method further comprises: receiving a second signal, wherein the second signal indicates that second data is pending in the network for transmission to the device; and receiving, based on a strength of the second signal satisfying a second threshold, the second data from the network (paragraph 28).
Regarding claim 6, Cui et al the device is in an idle state before receiving at least one of: the first signal, or the second signal (paragraph 35).
Regarding claim 7, Cui et al preventing, based on determining that the network is not the same network that provided the information, the device from receiving other data from the network (paragraph 37).
Regarding claim 8, Cui et al a device, comprising: one or more processors configured to: receive, during release from a network, information associated with attaching to the network, wherein the information is received based on the device being authenticated (paragraph 40 discloses continue attachment to the existing network); determine, based on a signal from the network, whether the network is a same network that provided the information (paragraph 40 discloses continue attachment to the existing network, so it is inherent that connection to the same network); determine, based on determining that the network is the same network that provided the information, whether a strength of the signal satisfies a threshold (paragraph 43 discloses determining that signal strength is greater than threshold); attach, based on the strength of the signal satisfying the threshold, to the network; and provide, based on attaching, data to the network (paragraph 40 and 43 discloses attachment to the existing network based on signal strength threshold).
Regarding claim 9-14, see above rejection claims 2-7.
Regarding claim 15, Cui et al a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: receive, during release from a network, information associated with attaching to the network, wherein the information is received based on the device being authenticated (paragraph 40 discloses continue attachment to the existing network); determine, based on a signal from the network, whether the network is a same network that provided the information (paragraph 40 discloses continue attachment to the existing network, so it is inherent that connection to the same network); determine, based on determining that the network is the same network that provided the information, whether a strength of the signal satisfies a threshold (paragraph 43 discloses determining that signal strength is greater than threshold); attach, based on the strength of the signal satisfying the threshold, to the network; and provide, based on attaching, data to the network (paragraph 40 and 43 discloses attachment to the existing network based on signal strength threshold).
Regarding claim 16-20, see above rejection claims 2-5 and 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Barbu et al (US Pat. Pub. No. 2016/0135205) directed toward selecting past connectivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/Primary Examiner, Art Unit 2642